DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-14 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 05/31/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As regards claim 6, the recited limitation “a distance from the boat body to the shore arrival location” at line 3 is indefinite. It is unclear to the examiner if this is the same distance recited previously in claim 1 at lines 16-17 or a different distance.
As regards claim 13, the recited limitation “a distance from the boat body to the shore arrival location” at line 3 is indefinite. It is unclear to the examiner if this is the same distance recited previously in claim 8 at lines 10-11 or a different distance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of Zhu et al (US20180012498).
As regards claim 1, Akuzawa teaches a boat comprising (see at least [abstract]): a boat body (see at least [0038], [0051-0053], and [0061-0064]); a propulsion device disposed in the boat body and generating a propulsion force for moving the boat body (see at least [0038], [0051-0053], and [0061-0064]); a first sensor configured to detect first environment information indicating a shape of a shore arrival location and a positional relationship between the shore arrival location and the boat body (see at least [0078], [0103], and [0159]) and a controller communicatively connected to the autopilot mode and automatic mode (see at least [0010], [00104], [0038], [0073], [0084-0087], [0093], [0096], and [0103-0104], the controller being configured to generate, based on the first environment information, an instruction signal for controlling the propulsion device so as to cause the boat body to arrive at the shore arrival location when a distance from the boat body to the shore arrival location is greater than a predetermined distance threshold (see at least [0010], [00104], [0038], [0073], [0084-0087], [0093], [0096], and [0103-0104], Akuzawa teaches an autopilot mode to be an automatic vessel maneuvering mode in a case where a distance from position of the boat to destination (docking) position is not less than a distance threshold, moreover, in the autopilot mode, signals are transmitted to control propulsive devices of the vessel.), and generate the instruction signal based on the second environment information when the distance from the boat body to the shore arrival location is equal to or less than the distance threshold (see at least [0010], [00104], [0038], [0073], [0084-0087], [0093], [0096], and [0103-0104], Akuzawa teaches generating instruction signals in the automatic berthing mode when the distance from the current position of the vessel is not more than a threshold distance). Further, Akuzawa teaches an autopilot mode and automatic berthing mode (see at least [0010], [00104], [0038], [0073], [0084-0087], [0093], [0096], and [0103-0104], Akuzawa teaches different modes based on distance to destination or target berthing position, moreover, though Akuzawa do not specifically teach second sensor different from first sensor being used for different mode, Akuzawa teaches the conditions to trigger control of the propulsion devices based on information from sensors as outlined below.); However, Akuzawa do not specifically teach a second sensor that is different from the first sensor and configured to detect second environment information indicating the shape of the shore arrival location and the positional relationship between the shore arrival location and the boat body; and a controller communicatively connected to the first sensor and second sensor. 
Zhu et al teaches a second sensor that is different from the first sensor and configured to detect second environment information indicating the shape of the shore arrival location and the positional relationship between the shore arrival location and the boat body (see at least [0014-0016] and [0036-0040], Zhu et al teaches two sensors (modules computing sensor data) to determine information about the berthing position and its location. As such, under the broadest reasonable interpretation, Zhu et al teaches a second sensor that is different from the first sensor and configured to detect second environment information indicating the shape of the shore arrival location and the positional relationship between the shore arrival location and the boat body); and a controller communicatively connected to the first (see at least [0035-0038], Zhu et al teaches a control system in which it receives data from sensors (modules computing sensor data) to control the vessel for berthing. As such under the broadest reasonable interpretation, Zhu et al teaches a controller communicatively connected to the first sensor and second sensor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of Zhu et al wherein a second sensor that is different from the first sensor and configured to detect second environment information indicating the shape of the shore arrival location and the positional relationship between the shore arrival location and the boat body; and a controller communicatively connected to the first sensor and second sensor. As both inventions are directed to improvement of vessel berthing. This would be done to improve safe berthing of the vessel by improving the accuracy of measurement of position data between the vessel and berthing position, this would also (see Zhu et al 0010, 0018, and 006). 
As regards claim 2, Akuzawa do not specifically teach determining a target bearing of the boat body based on the shape of the shore arrival location, and generate the instruction signal so that the boat body faces the target bearing and arrives at the shore arrival location. Zhu et al teaches determining a target bearing of the boat body based on the shape of the shore arrival location (see at least [0016-0018], [0035-0036], and [0094-0101]), and generate the instruction signal so that the boat body faces the target bearing and arrives at the shore arrival location (see at least [0016-0018], [0035-0036], and [0094-0101], Zhu et al teaches determining a course of the vessel and adjusting vessel attitude to follow the course based on berthing location.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of Zhu et al wherein determining a target bearing of the boat body based on the shape of the shore arrival location, and generate the instruction signal so that the boat body faces the target bearing and arrives at the shore arrival location. As both inventions are directed to improvement of vessel berthing. This would be done to improve safe berthing of the vessel by improving the accuracy of measurement of position data between the vessel and berthing position, this would also (see Zhu et al 0010, 0018, and 006). 
As regards claim 3, Akuzawa teaches wherein a measurable distance of the second sensor is less than a measurable distance of the first sensor (see at least [0010], [00104], [0038], [0073], [0084-0087], [0093], [0096], and [0103-0104], Akuzawa teaches the measurable distance for triggering the automatic berthing mode is less than the distance of the autopilot mode. As such under the broadest reasonable interpretation, Akuzawa teaches wherein a measurable distance of the second sensor is less than a measurable distance of the first sensor.).
As regards claim 4, Akuzawa teaches wherein a measurement accuracy of the second sensor within the distance threshold is greater than a measurement accuracy of the first sensor within the distance threshold (see at least [0010], [00104], [0038], [0073], [0084-0087], [0093], [0096], and [0103-0104], Akuzawa teaches the measurable distance for triggering the automatic berthing mode is less than the distance of the autopilot mode. Moreover the sensor in the autopilot mode is detecting a more accurate detection prior to reaching destination (not more than dozens of meters) so that automatic berthing mode is performed.). 
As regards claim 5, Akuzawa teaches wherein the first sensor is any of a radar, a laser, a camera, and an ultrasonic sensor (see at least [0078]), and the second sensor is any of a radar, a laser, a camera, and an ultrasonic sensor, and is different from the first sensor (see at least [0078], Akuzawa teaches the sensors to be of a design matter that may be selected between sonar, laser, camera image, etc. furthermore, Akuzawa teaches using sensor unit 73a for distance measurement in autopilot mode and/or automatic berthing mode. As such, under the broadest reasonable interpretation, the sensor unit for the autopilot mode could be the same or different from the distance measuring unit of the automatic berthing mode.).
As regards claim 6, Akuzawa teaches wherein the positional relationship between the shore arrival location and the boat body includes a distance from the boat body to the shore arrival location (see at least [0010], [00104], [0038], [0073], [0084-0087], [0093], [0096], and [0103-0104]), however, Akuzawa do not specifically teach wherein the positional relationship includes a bearing from the boat body to the shore arrival location. Zhu et al teaches wherein the positional relationship includes a bearing from the boat body to the shore arrival location (see at least [0016-0018], [0035-0036], and [0094-0101]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the Zhu et al wherein the positional relationship includes a bearing from the boat body to the shore arrival location. This would be done to improve safe berthing of the vessel by improving the accuracy of measurement of position data between the vessel and berthing position, this would also (see Zhu et al 0010, 0018, and 006). 
 As regards claim 7, Akuzawa teaches wherein the controller evaluates whether an object detected by the first sensor or the second sensor is the shore arrival location or an obstruction (see at least [0078], [0093], [0103], and [0108]), and when the object is the obstruction, the controller is configured to generate the instruction signal so as to avoid the obstruction (see at least [0112], and [0127], Akuzawa teaches modifying berthing positions based on when an obstacle or land location is detected.).

Regarding claims 8-14, please see the rejection above with respect to claims 1-7 which are commensurate in scope with claims 8-14, with claims 1-7 being drawn to a boat and claims 8-14 being drawn to a corresponding method.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDALLA A KHALED/Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667